DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the limitation “in a case where data of a second image to be transferred to the second sheet is ready and a predetermined standby time period has elapsed from elapse of the prescribed period of time, the controller is configured to control the sheet feed mechanism to start feeding the second sheet toward the photosensitive drum and subsequently control the switching mechanism to rotate the cam to move the developing roller from the separated position to the contact position in accordance with conveyance of the second sheet for development of the second image on the photosensitive drum” in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Funatani et al., U.S.P.G. Pub. No. 2013/0108290, teach separating a developer roller during laser control, then contacting it once a predetermined period has elapsed since the start of laser control.  Kobayashi et al., U.S.P.G. Pub. No. 2005/0220464, teach separating the developing roller during all standby periods.  Makino, U.S.P.G. Pub. No. 2001/0028806, teaches separating a developing roller during toner charge refreshing, and refreshes after a certain period of time after printing the last image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852